Citation Nr: 1419368	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-31 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to right shoulder disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1988 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for neck and left shoulder disorders, but awarded service connection for lumbar spine and right shoulder disabilities, and assigned 10 percent evaluations for those disabilities, effective April 13, 2009-the date he filed his claim for service connection-respectively.  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2013; a transcript of that hearing is associated with the claims file.

The issues of service connection for cervical spine and left shoulder disorders, as well as the increased evaluation for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

Throughout the appeal period, the Veteran's right shoulder is not shown to have ankylosis of the right scapulohumeral joint or articulation; loss of head of (flail shoulder), nonunion of (false flail joint), fibrous union of, or recurrent dislocation of the right scapulohumeral joint; dislocation, nonunion or malunion of his right scapula or clavicle; or, limitation of motion in his right shoulder that is more closely approximate to shoulder level only.  


CONCLUSION OF LAW

The criteria establishing an initial evaluation in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200-03 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for his right shoulder disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

In this case, the evidence of record demonstrates that the Veteran is right-handed.  Therefore, the Board finds that the Veteran's service-connected right shoulder is the dominant (major) extremity for rating purposes.

Currently, the Veteran has been assigned a 10 percent evaluation for his right shoulder disability since April 13, 2009-the date on which he filed his claim for service connection.  That 10 percent evaluation has been assigned under Diagnostic Code 5201.  

As an initial matter, the Board notes that Diagnostic Code 5201's minimum rating is 20 percent.  Thus, the evaluation of the Veteran under solely Diagnostic Code 5201 is not correct.  Review of the December 2009 rating decision demonstrates that the Veteran was assigned a 10 percent evaluation based on the functional limitation due to pain.  The Board interprets this evaluation to be an assignment of a 10 percent evaluation under Diagnostic Code 5003 or 5010.  The Board finds that the currently assigned 10 percent evaluation for the right shoulder is therefore appropriately under Diagnostic Code 5201-5003.  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Other alternatively applicable Diagnostic Codes include Diagnostic Code 5200, which provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 30 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head.  A 40 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 50 percent when unfavorable (abduction limited to 25 degrees from side).  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2013).  

Moreover, limitation of motion of the major arm at the shoulder is rated at 20 percent if it is limited to shoulder level, 30 percent if motion is limited midway between the side and shoulder level, and 40 percent if motion is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).  

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity, and a 30 percent evaluation with a marked deformity.  A 20 percent evaluation is warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements.  Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion or false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).

Finally, Diagnostic Code 5203 provides a 10 percent evaluation for malunion of the clavicle or scapula or nonunion without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).

Turning to the evidence of record, the Board notes that private treatment records document that in December 2004, the Veteran underwent a right shoulder surgery which was followed by a course of physical therapy.  VA treatment records document that the Veteran underwent a second right shoulder operation in September 2010.

He filed his claim for service connection on April 13, 2009.  The Veteran's VA treatment records from April 2009 through June 2011 have been reviewed.  Generally, those records prior to the Veteran's September 2010 right shoulder surgery demonstrate right shoulder pain ranging from 2 to 9 out of 10, which improved with exercises.  He also had complaints of decreased strength and range of motion, though measurements of his range of motion were not taken in those records.  A Magnetic Resonating Imaging (MRI) scan of his right shoulder in January 2010 revealed a

[f]ull thickness tear supraspinatus and the majority of the infraspinatus with superior migration of the humeral head.  Narrowed coracohumeral interval.  Postsurgical changes about the acromion process and lateral aspect of the clavicle, and [a] long head biceps tendon [that was] not visualized throughout the rotator interval suggesting complete disruption.  

Following the Veteran's surgery, however, VA physical therapy treatment records document the Veteran's right shoulder flexion being from 140 to 170 degrees, improving throughout the course of treatment.  In fact, from a February 2011 occupational therapy discharge note, the Veteran's right shoulder flexion was noted as being 100 degrees in September 2010 after his surgery, and 170 degrees at discharge.  His extension was not tested at the beginning, but was 60 at discharge.  His abduction was 85 degrees initially, and he was discharged with 170 degrees of abduction.  His discharge strength in all motions was normal except in rotation where it was 4+.  In June 2011, the Veteran's right shoulder showed no obvious deformities, and there was no tenderness to palpitation of the AC joint.  He had 170 degrees of flexion and 160 degrees of abduction.  

In September 2009 the Veteran underwent a VA examination of his right shoulder, at which time he reported pain with certain maneuvers of his right shoulder, but denied any weakness, stiffness, swelling, heat, redness, giving way, instability or giving out, locking, fatigability or lack of endurance.  He reported not having any treatment for his right shoulder at that time and denied any spontaneous flare-ups.  He did not use any assistive devices.  He denied dislocation or recurrent subluxation.  The examiner stated there were no constitutional symptoms of inflammatory arthritis.  He reported that his right shoulder precluded him from playing basketball, but otherwise he was able to perform his activities of daily living.  

On examination, the Veteran did not demonstrate any tenderness on palpitation.  He had 0 to 180 degrees of flexion and abduction, without pain and there was no pain, fatigability, lack of endurance, weakness or incoordination following repetitive motion of flexion.  Likewise, the Veteran had 0 to 90 degrees of external and internal rotation of the right shoulder, with pain, but without further increase of pain after repetitive motion; there was no fatigability, lack of endurance, weakness or incoordination with repetitive motion in external or internal rotation of the right shoulder.  The Veteran was diagnosed with right shoulder strain status post surgical repair.  

Following his right shoulder surgery in September 2010, the Veteran underwent a VA examination of his right shoulder in June 2012.  In that examination, the Veteran was noted as having a right rotator cuff tear with surgery twice with residual pain and degenerative joint disease (DJD) of the right shoulder.  The Veteran reported pain and limited range of motion in the right shoulder on a daily basis with increased pain with repetitive use and overhead use.  He stated that he was able to handle his activities of daily living and his current employment.  

The Veteran was shown to be right-hand dominant on examination.  The Veteran denied any flare-ups.  The Veteran's initial flexion and abduction was to 170 degrees with pain beginning at 150 degrees; there was no change after repetitive motion testing.  The examiner additionally noted that the Veteran had internal and external rotation to 90 degrees with pain at the extreme of both motions.  It was noted that Deluca repetitions did not affect the examination.  The examiner additionally noted that the functional impairments of the Veteran's right shoulder disability were less movement than normal, weakened movement, and pain on movement.  The Veteran did not have any guarding of his right shoulder, but did demonstrate localized tenderness on palpitation.  The Veteran's muscle strength of the right shoulder in flexion was normal and was active movement against some resistance in abduction.  There was no ankylosis on examination.  There was no noted recurrent dislocation or mechanical symptoms shown on examination.  The examiner noted that there was no mal- or nonunion of the Veteran's clavicle or scapula or the AC joint.  There was tenderness of the AC joint on palpitation, however.  The examiner noted that the Veteran had arthritis of the right shoulder.  The examiner concluded that the Veteran's right shoulder disability did not impact his ability to work.  

On appeal, the Veteran has stated that he felt that his right shoulder evaluation should be higher because one day he might not be able to work.  In his October 2010 statement, he indicated that there was a constant clicking from his bones rubbing together and that he had persistent pain.  During his February 2013 hearing, the Veteran stated that he had constant pain and was unable to move his arm in certain ways.  He testified that he is unable to do home repairs by himself, and had to pay someone to complete those tasks.  He additionally stated that he was required to lift and carry luggage in his job at the airport and that he was not always able to complete those tasks without help from someone else.  He finally testified that he wore a sleeve on his right shoulder, but not during work.  

The Board notes that these complaints are substantially similar to the Veteran's complaints noted above, and that the Veteran has not indicated a worsening of symptomatology since his last VA examination.  The Board therefore will proceed with adjudication of his claim at this time.

Based on the foregoing evidence, the Board notes that Diagnostic Code 5200 is inapplicable, as there is no evidence throughout the appeal of any ankylosis of his right shoulder scapulohumeral joint or articulation.  

Likewise, there is no evidence in the claims file documenting that the Veteran has loss of head of his right humerus (flail shoulder), nonunion of his humerus (false flail joint), fibrous union of his right humerus, or recurrent dislocation of his right scapulohumeral joint.  Accordingly, the Board additionally finds that Diagnostic Code 5202 is not applicable in this case.

Additionally, there is no evidence of record documenting that the Veteran has dislocation, nonunion or malunion of his right scapula or clavicle throughout the appeal period.  Accordingly, the Board finds that Diagnostic Code 5203 is also inapplicable in this case.

The Board is therefore left to consider limitation of motion under Diagnostic Code 5201 on which to evaluate the Veteran.  In this case, the Veteran's range of motion is clearly shown to greater than shoulder level (90 degrees) throughout the appeal period.  Such is evident by the Veteran's range of motion testing in both his VA examinations, as well as in the physical therapy treatment records in the claims file.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right shoulder disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed.  Since there is not any evidence of record that the Veteran's right shoulder disability causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In short, while the Board concedes that there is some limitation of motion, painful motion and x-ray evidence of arthritis in this case, such limitation of motion is not commensurate to a compensable evaluation under the applicable Diagnostic Code, as his right shoulder is not limited to range of motion to shoulder level, but instead is clearly able to exceed that level of motion with his right shoulder throughout the appeal period.  

Accordingly, the Veteran has been correctly evaluated throughout the appeal period as 10 percent disabling for traumatic arthritis with noncompensable limitation and painful motion of his right shoulder with x-ray evidence of arthritis.  The Board therefore must deny the Veteran's claim for increased evaluation of his right shoulder disability on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5201.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for a right shoulder disability is denied.


REMAND

With respect to the Veteran's cervical spine claim, the Board notes that the Veteran has not been afforded a VA examination at this time.  Private treatment records document treatment and diagnoses for cervical spine disorders, and in his February 2013 hearing, the Veteran averred that he injured his neck in the same fall from an aircraft from which his service-connected lumbar spine disability stems.  Thus, the Board finds that the low threshold for an examination has been met at this time and a remand is necessary in order to obtain a VA examination of the Veteran's cervical spine.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the Veteran's left shoulder claim, in his February 2013 hearing, he indicated that he injured his left shoulder after military service when he was overcompensating for his right shoulder disability.  The June 2012 VA examiner's opinion does not address the secondary service connection theory of entitlement, and therefore a remand is necessary in order to obtain another VA examination which addresses all theories of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Turning to the lumbar spine claim, the Veteran's last VA examination of that disability was in June 2012.  In his February 2013 hearing, the Veteran indicated that after prolonged activity, he will sometimes get tingling in his toes.  Such symptomatology may be indicative of some neurological symptomatology associated with his lumbar spine disability and demonstrates a potential worsening of the Veteran's lumbar spine condition since his last VA examination.  Thus, a remand is necessary at this time in order to afford the Veteran another VA examination of his lumbar spine such that the current severity of that disability can be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Dallas VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his cervical spine, left shoulder and lumbar spine disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any cervical spine disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any cervical spine disorders found, to include any arthritic conditions thereof.

The examiner should then opine whether any cervical spine disorders found, more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include fall from an aircraft during service.  

The examiner should specifically address the Veteran's service treatment records which do not document any treatment for his neck at that time, as well as the Veteran's lay reports of that incident and his continuity of symptomatology statements regarding symptoms experienced during and after service, regarding his neck/cervical spine. 

The examiner should additionally opine as to whether the Veteran's cervical spine disorder more likely, less likely or at least as likely as not are caused by or due to his service-connected lumbar spine disability, right shoulder disability, or the aggregate effects of those disabilities.

The examiner should finally opine as to whether the Veteran's cervical spine disorder is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine disability, right shoulder disability, and/or the aggregate effects of those disabilities.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any left shoulder disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any left shoulder disorders found, to include any arthritic conditions thereof.

The examiner should then opine whether any cervical spine disorders found, more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the August 1999 left shoulder injury while playing basketball.  

The examiner should specifically address the Veteran's August 1999 service treatment records, as well as the subsequent service treatment records documenting a normal left shoulder.  The Veteran's lay statements regarding the lack of any continuity of symptomatology since that incident should also be discussed. 

The examiner should additionally opine as to whether the Veteran's left shoulder disorder more likely, less likely or at least as likely as not are caused by or due to his service-connected right shoulder disability, to include post-service injury of his left shoulder due to overcompensation for his right shoulder disability.

The examiner should finally opine as to whether the Veteran's cervical spine disorder is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected right shoulder disability, to include having to overcompensate with his left shoulder due to his right shoulder disability.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for VA orthopedic and neurologic examinations in order to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.

(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or not.

(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(d) Whether the Veteran has any associated intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to include any associated bladder or bowel impairment, and particularly the presence of any radiculopathy.  

The nerves affected should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

The effect the degenerative joint disease of the lumbar spine has on the Veteran's ability to work should be specified.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for cervical spine and left shoulder disorders, as well as the increased evaluation claim for his lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


